DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                          

                     Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/19/2022 has been entered.                                                         
                                                 Claim Objections
Claims 6-7 are objected to because of the following informalities:
Claim 6 recites "the panel" in line 1. It is suggested to change to -- “the radiant panel” -- to be consistent with the previously cited term in line 2 of claim 1.
Claim 7 recites “The invention of claim 1” in line 1. It is suggested to change to -- “The system of claim 1” -- to be consistent with the previously cited term in line 1 of claim 1.
Claim 11 recites “a third stage” in line 3. This limitation is interpreted to be a typographical error and should recite -- a third region --.

                                  Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heat exchange device” in claims 1 and 18, and “an energy recovery device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “a heat exchange device” has/have been interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “heat exchange” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “an energy recovery device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic device” coupled with functional language “energy recovery” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10 and 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A heat exchange device treated as meaning is a heat pump. See par. 57.
An energy recovery device does not show the corresponding structure in the specification or drawing. See rejection under 35 U.S.C. 112(b) below.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).                           

                                                Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “an energy recovery device”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “the space” in line 9. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a space --.
Claim 5 recites “wherein the chamber is defined on two other sides by two side walls”. This recitation renders the claim indefinite because claim 1 has previously defined “wherein the chamber at least partially comprises the space between the back surface of the radiant panel and a wall of the room” and it is unclear whether “two side walls” is a separate and distinct from the wall of the room. The drawings do not explicitly reference “the two side walls” with paragraph 67 of the specification describing: “a radiant panel 103 is attached to a wall with two mounting brackets 202”. The preferred embodiment, the two walls are two mounting brackets, so radiant panel 103 is attached to a wall with two mounting brackets 202”. Therefore, it appears the two side walls forms two mounting brackets and this is how the claim will be interpreted for purposes of examination.  
Claim 6 recites “a wall” in line 2 which is confusing as it is unclear how it relates to the previous recitation of “...a wall…” above in line 10 of claim 1. For examination purposes, the limitation is being considered as --...the wall…--.
Claim 8 recites “wherein the heat exchange device is configured to be mounted to an exterior side of an exterior wall, and wherein the radiant panel is mounted to an interior  the back surface of the radiant panel and a wall of the room” and it is unclear whether “an exterior wall’ is a separate and distinct from the wall of the room. The drawings do not explicitly reference “the exterior wall” with paragraph 67 of the specification describing: “a radiant panel 103 is attached to a wall with two mounting brackets 202”. The preferred embodiment, the wall is an exterior wall, so the energy from the room may be exchanged with air exterior to the building”. Therefore, it appears the wall of the room forms an exterior wall and this is how the claim will be interpreted for purposes of examination.  
Claim 9 recites “further comprising a transmission tube, wherein the fresh air and two fluid lines run through the transmission tube”. This recitation renders the claim indefinite because claim 1 has previously defined “a radiant panel comprising a fluid conduit” and it is unclear whether “two fluid lines” is a separate and distinct from the fluid conduit. The drawings do not explicitly reference “the two fluid lines” with paragraph 66 of the specification describing: “a radiant panel 103 has an inlet pipe 106 and an outlet pipe 109”. The preferred embodiment, two fluid lines are an inlet pipe 106 and an outlet pipe 109, so the pipes connect to a heat exchange device 115”. Therefore, it appears the two fluid lines forms the inlet pipe and the outlet pipe and this is how the claim will be interpreted for purposes of examination.  
Claim 17 recites “a wall” in line 3 which is confusing as it is unclear how it relates to the previous recitation of “...a wall…” above in line 11 of claim 15. For examination purposes, the limitation is being considered as --...the wall…--.
Claim 17 recites “…a heat exchange region comprising the radiant panel, a wall parallel to the radiant panel, and two side walls”. This recitation renders the claim indefinite because claim 15 has previously defined “…a chamber comprising a space between a back surface of the radiant panel and a wall of the room” and it is unclear whether “two side walls” is a separate and distinct from the wall of the room. The drawings do not explicitly reference “the two side walls” with paragraph 67 of the specification describing: “a radiant panel 103 is attached to a wall with two mounting brackets 202”. The preferred embodiment, the two walls are two mounting brackets, so radiant panel 103 is attached to a wall with two mounting brackets 202”. Therefore, it appears the two side walls forms two mounting brackets and this is how the claim will be interpreted for purposes of examination.  

Further, claim limitations “an energy recovery device” (in claim 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Fieback et al. (US 5,896,914).
In regards to claim 1, Kilkis discloses a system (refer to Fig. 5) for heating or cooling a room (Figs. 5, 1A and 1B) comprising: a radiant panel (1, a hybrid radiant-convective panel; Figs. 5 and 1A) comprising a fluid conduit (5, tubing for warm or cold fluid circulation; refer to par. 43; Figs. 5 and 1A) and a front surface (front surface 6 of radiant panel surface 1; Figs. 5 and 1A), configured to radiate energy to or from the room (refer to pars. 42 and 48; Figs. 5 and 1A), and 
           a back surface (back surface of panel 1; Figs. 5 and 1A); a heat exchange device (heat pump 17; Fig. 5) configured to exchange energy between a fluid (water in the tubing 5; par. 47) and an exchange medium (medium in heat pump 17); a vent (inlet duct 8) for introducing fresh air (outside air) to the room (refer to par. 43); a fan (9) for moving air through the vent (8); and a chamber (casing of panel 1).
          Kilkis does not explicitly teaches wherein the chamber for heating or cooling the air, wherein the chamber at least partially comprises the space between the back surface of the radiant panel and a wall of the room.
plate heater element (5, refer to Figs. 3-5), the chamber (storage chamber 7) for heating or cooling the air (heat transfer takes place by heat conduction through the walls of the storage element), wherein the chamber (7) at least partially comprises the space (slot between the storage chamber 7 or space occupied by storage chamber 7) between the back surface (4) of the radiant panel (outer plate 5) and a wall (2) of the room (as can be seen in Figs. 3-5).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis such that the chamber for heating or cooling the air, wherein the chamber at least partially comprises the space between the back surface of the radiant panel and a wall of the room as taught by Fieback in order to deliver larger amounts of heat within a short period of time, for instance when rapid heating of a room is desired (refer to col.3, lines 25-27 of Fieback).
In regards to claim 4, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising at least two heat exchanging regions wherein the fresh air (via inlet duct 8; Figs. 1A and 1B) is heated or cooled (via radiation panel 1), wherein a first region is a heat exchanger (heat exchangers connected to heat pump 17) within the heat exchange device (17), and a second region is the chamber (casing of radiant panel 1), (refer to Fig. 5).  
In regards to claim 10, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising an energy recovery device (energy storage 22 functions at very moderate temperatures such that is can directly utilize renewable and waste energy resources; par. 70), but fails (refer to par. 46 of Kilkis). 
         However, the embodiment of Fig. 4 of Kilkis teaches wherein the system exchanges energy between an exiting air flow, which is from the room (refer to par. 47, wherein to draw air from indoors and to deliver it back for re-circulation or exhaust all or part of it), and the fresh air, within the energy recovery device (refer to par. 46, wherein the passive panel air duct using the reclaimed (recovered) heat at the passive panel from the warm exhaust air and return the charged desiccant fluid back to active panel air duct 8).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure such that the system exchanges energy between an exiting air flow, which is from the room, and the fresh air, within the energy recovery device in order to further continue the dehumidifying function (refer to par. 46 of Kilkis).
In regards to claim 11, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kilkis teaches further comprising at least three heat exchange regions for the fresh air, wherein a first region is in the energy recovery device (heat storage 22; Fig. 5), a second region is in a heat exchanger (heat exchangers that is connected to heat pump 17; Fig. 5) within the heat exchange device (17), and a third stage is in the chamber (casing of panel 1).  
In regards to claim 12, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 10. Further, Kilkis teaches further comprising at least two (energy storage 22; Fig. 5) and a second is an evaporator (cooler 20) within the heat exchange device (refer to Fig. 5).  
In regards to claim 13, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising an air filter (7; Fig. 1B; par. 43) for filtering the fresh air (via inlet duct 8).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Fieback et al. (US 5,896,914), further in view of McAlister (US 4,279,244).
In regards to claim 2, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material (refer to col.1, lines 55-64).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Kilkis with the fluid conduit of McAlister that comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning the length of the extruded material in order to (refer to col.1, lines 55-64 of McAlister).
In regards to claim 3, Kilkis as modified by McAlister meets the claim limitations as disclosed above in the rejection of claim 2, but fails to explicitly teach wherein the extruded sheet material is polycarbonate.  
           McAlister further teaches wherein the extruded sheet material is polycarbonate (refer to col.12, lines 14-15 of McAlister).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis with the extruded sheet of McAlister to be polycarbonate in order to provide ease and simplicity of installation, and also provide a much greater versatility in installation (refer to col.1, lines 55-64 of McAlister).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Fieback et al. (US 5,896,914), further in view Kato (JP04-292721).
In regards to claim 5, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches wherein the chamber (casing of radiant panel 1) is defined on two sides by the back surface of the radiant panel (1) and a layer of insulation (thermal insulation layer 4), and wherein the chamber is defined on two other sides by two side walls (side walls of radiant panel 1), but fails to explicitly teaches wherein the chamber has at least one opening on a top or a bottom side.  
Kato teaches a heat pump package air-conditioner jointly used with a radiation panel (2), (refer to Figs. 1-3; par. 12), wherein the chamber (corresponding to chamber of radiation panel 2) has at least one opening on a top (air outlet 12) or a bottom side.  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to include a condensation catcher disposed on the bottom of the radiant panel in order to provide conditioned air to be blown out from the upper outlet, thus achieves efficient conditioned air distribution to the room (refer to par. 14 of Kato).
In regards to claim 6, Kilkis as modified by Kato meets the claim limitations as disclosed above in the rejection of claim 5. Further, Kilkis as modified by Kato teaches wherein the two side walls (side walls of radiant panel 1) are supports for the radiant panel, wherein the side walls are mounted to a wall (attached to the building wall; par. 42), and the panel is mounted to the side walls (refer to par. 42).  
In regards to claim 8, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teaches wherein the heat exchange device is configured to be mounted to an exterior side of an exterior wall, and wherein the radiant panel is mounted to an interior side of the exterior wall, opposite of the heat exchange device.  
          Kato teaches a heat pump package air-conditioner jointly used with a radiation panel (2), (refer to Figs. 1-3; par. 12), wherein the heat exchange device (corresponding to heat pump package air conditioner) is configured to be mounted to the exterior side of an exterior wall (outside wall), and wherein the radiant panel (2) (radiation panel 2 is integrally attached to the front surface of the air conditioner; par. 12), opposite of the heat exchange device (refer to par. 12).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure the heat exchange device to be mounted to the exterior side of an exterior wall, and wherein the panel is mounted to the interior side of the exterior wall, opposite of the heat exchange device in order to provide warm air from the interior cooling so as to recover and becomes a heat source for heating the perimeter, thus saves energy (refer to par. 11 of Kato).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Fieback et al. (US 5,896,914), further in view Awalt (US 4143705).
In regards to claim 7, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the heat exchange device is configured to be mounted between two studs.  
          Awalt teaches a storage unit in radiant heat transfer panel (refer to Fig. 1), wherein the heat exchange device (corresponding to heat storage unit 1) is configured to be mounted between two studs (studs 8 and 9).  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to configure the heat exchange device to be mounted between two studs in order to provide lateral stability to (refer to col.6, lines 5-9 of Awalt).
In regards to claim 14, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach further comprising a condensation catcher disposed on a bottom of the radiant panel. 
          Awalt teaches a storage unit in radiant heat transfer panel (refer to Fig. 1), wherein further comprising a condensation catcher (a condensation collection base 15) disposed on the bottom of the radiant panel (refer to Fig. 1).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to include a condensation catcher disposed on the bottom of the radiant panel in order to provide collecting the condensate and funneling condensate to the drain line (refer to col.5, lines 55-57 of Kato).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kilkis et al. (US 2008/0086981) in view of Fieback et al. (US 5,896,914), further in view Su et al. (US 2009/0107162).
In regards to claim 9, Kilkis as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kilkis teaches further comprising a transmission tube, wherein the fresh air and two fluid lines run through the transmission tube.  
Su teaches an air conditioner (Fig. 1), wherein further comprising a transmission tube (connecting rods 103, 104), wherein the fresh air and two fluid lines run through the transmission tube (connecting rods 103, 104 function as channels for refrigerant lines and condensate to run through between the indoor housing 101 and the outdoor housing 102; refer to par. 34).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis to further include a transmission tube of Su, wherein the fresh air and two fluid lines run through the transmission tube in order to prevent the refrigerant lines from getting kinked and prevent exposure to the environment (refer to par. 36 of Su).  

Claims 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPS6338838) in view of Fieback et al. (US 5,896,914).
In regards to claim 15, Hiroshi discloses a method of heating or cooling air (refer to Fig. 1; page 2, lines 42-43) comprising; heating and cooling a refrigerant (refrigerant in compressor 5) within a heat pump (1; Fig. 1); pumping a fluid (via pump 10) from the heat pump (1), through a radiant panel (radiation panel 8), and back to the heat pump (1); receiving outdoor air through a vent (refer to page 2, lines 71-72, wherein air contact heat exchange coil 3a is brought into contact with the return air and the outside air, therefore, would necessarily be required a vent for the outside air to enter and meeting the limitation of a vent); 
         warming or cooling the outdoor air a first time by exchanging energy between the refrigerant and the outdoor air (via heat exchanger 3a) while simultaneously exchanging energy between the refrigerant and the fluid (via heat exchanger 3b).

       Fieback teaches the method step of warming the air second time by passing the outdoor air via a plate heater element (5, refer to Figs. 3-5), by passing the air though a chamber (storage chamber 7) comprising a space (slot between the storage chamber 7 or space occupied by storage chamber 7) between a back surface (4) of the radiant panel (outer plate 5) and a wall (2) of the room (as can be seen in Figs. 3-5).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiroshi such that the step of warming or cooling the outdoor air second time by passing the outdoor air though a chamber comprising a space between a back surface of the radiant panel and a wall of the room as taught by Fieback in order to deliver larger amounts of heat within a short period of time, for instance when rapid heating of a room is desired (refer to col.3, lines 25-27 of Fieback).
In regards to claim 17, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hiroshi teaches wherein the outdoor air (outside air) is warmed or cooled the second time by passing the outdoor air (outside air) through a heat exchange region (region inside radiant panel 8; Fig. 1) comprising the radiant panel (panel 8 and coil 9), a wall (ceiling wall; Fig. 3) parallel to the radiant panel (8/9), and two side walls (walls of room; Fig. 3).  
In regards to claim 18, Hiroshi discloses a system for heating or cooling a room (refer to Fig. 1; page 2, lines 42-43) comprising: a radiant panel (radiation panel 8) (coil 9) and a front surface configured to radiate energy to or from the room (page 2, line 76, wherein room is cooled by radiative cooling from the surface of the radiant panel 8); 
          a fluid (heat medium circulating inside coil 9) for heating or cooling the front surface by flowing through the fluid conduit (9); a first air-channel (channel surrounding coil 3a; Fig. 1); a second air-channel (channel surrounding heat exchange coil 2; Fig. 1); a heat exchange device (heat pump 1) comprising: a first heat exchanger (heat exchanger coils 3a and 3b) in thermal communication with the first air-channel (as can be seen in Fig. 1); a second heat exchanger (heat exchanger coil 2) in thermal communication with the second air-channel (as can be seen in Fig. 1); and 
        a refrigerant (refrigerant in compressor of refrigerant circuit) flowing through the first heat exchanger (3) and the second heat exchanger (2); wherein the first heat exchanger (3) is an air-and-fluid heat exchanging region comprising: an air-chamber (a sealed case 7) in communication with the first air-channel (as can be seen in Fig. 1); an outer tube (coil circulating refrigerant in heat exchanger 3b) containing the refrigerant disposed within the air-chamber (7); and 
          an inner tube (portion of coil 9 embedded in heat exchanger 3b that circulating fluid in coil 9) containing the fluid disposed within the outer tube (3b); wherein the second heat exchanger (2) is an air to refrigerant heat exchanger configured to exchange energy between the refrigerant and the second air-channel (as can be seen in Fig. 1); a second fan (4) for moving air through the second air-channel (as can be seen in Fig. 1);              
(refer to page 2, lines 71-72, wherein air contact heat exchange coil 3a is brought into contact with the return air and the outside air, therefore, would necessarily be required a vent for the outside air to enter and meeting the limitation of  a vent) for introducing fresh air (outside air) to the room in fluid communication with the chamber (7); wherein when a heat pump (1) is in operation, energy is exchanged between the refrigerant and the fluid (via heat exchanger 3b) and between the refrigerant and the fresh air at the same time (via heat exchanger 3a); and wherein when the system is in operation, the room is heated or cooled.  
         Hiroshi fails to explicitly teach a first fan for moving air through the first air-channel into a chamber for heating or cooling the air, wherein the chamber at least partially comprises the space between the back surface of the radiant panel and a side of the wall.
        Fieback teaches a plate heater element (5, refer to Figs. 3-5), a first fan (a blower or blower convectors; col.3, lines 25-27) for moving air through the first air-channel into a chamber (storage chamber 7) for heating or cooling the air (heat transfer takes place by heat conduction through the walls of the storage element), wherein the chamber (7) at least partially comprises the space (slot between the storage chamber 7 or space occupied by storage chamber 7) between the back surface (4) of the radiant panel (outer plate 5) and a side of the wall (2), (as can be seen in Figs. 3-5).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kilkis such that a first fan for moving air through the first air-channel into a chamber for heating or cooling the air, wherein the chamber at least partially comprises the space between the back surface of (refer to col.3, lines 25-27 of Fieback).
In regards to claim 20, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 18. Further, Hiroshi discloses comprising a heat exchange chamber (chamber of radiation panel 8) in fluid communication with the first air-channel that comprises the radiant panel (refer to Figs. 1 and 3). 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al. (JPS6338838) in view of in view of Fieback et al. (US 5,896,914), further in view of McAlister (US 4,279,244).
In regards to claim 16, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 15, but fails to explicitly disclose wherein the radiant panel comprises a sheet of extruded channels.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the radiant panel comprises a sheet of extruded channels   
(refer to col.1, lines 55-64).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the method of Hiroshi with the step method where the radiant panel to be a sheet of extruded channels of McAlister in order to provide ease and simplicity of installation, and also provide a much greater versatility in installation (refer to col.1, lines 55-64 of McAlister).
In regards to claim 19, Hiroshi as modified meets the claim limitations as disclosed above in the rejection of claim 18, but fails to explicitly disclose wherein the fluid conduit comprises channels of an extruded sheet of material, wherein the channels are elongated cavities spanning a length of the extruded sheet material.  
           McAlister teaches a radiant energy heat exchanger having a panel structure (10), (refer to Fig. 1), wherein the fluid conduit comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning the length of the extruded material (refer to col.1, lines 55-64).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Hiroshi with the fluid conduit of McAlister that comprises the channels of an extruded sheet of material, wherein the channels are elongated cavities spanning the length of the extruded material in order to provide ease and simplicity of installation, and also provide a much 
greater versatility in installation (refer to col. 1, lines 55-64 of McAlister).    
    
                                        Response to Arguments
Applicant’s arguments, see pp.7-14, filed on 02/19/2022, with respect to claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a an additional reference is added in view of the amended claims.
        Fieback teaches a plate heater element (5, refer to Figs. 3-5), the chamber (storage chamber 7) for heating or cooling the air (heat transfer takes place by heat conduction through the walls of the storage element), wherein the chamber (7) at least partially comprises the space (slot between the storage chamber 7 or space occupied 

                                                       Conclusion 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763